      Case 2:19-cv-00027-wks Document 58 Filed 05/06/20 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                                FOR THE
                          DISTRICT OF VERMONT


WALDEN LOCAL, INC.                     :
                                       :
                                       :
          Plaintiff,                   :
                                       :
                                       :
          v.                           :     Case No. 2:19-cv-00027
                                       :
                                       :
SUZANNE CHICKERING,                    :
ARTHUR CHICKERING                      :
AND JEFFREY NICHOLS                    :
                                       :
                                       :
          Defendants.                  :

 OPINION AND ORDER: DEFENDANT JEFFREY NICHOLS’ MOTION TO DISMISS
                               (ECF 52)

     Plaintiff Walden Local, Inc. brings suit against Defendants

for breach of contract, “bad faith,” fraud, conspiracy, and

unjust enrichment. Plaintiff brings claims against Defendant

Jeffrey Nichols for fraud and civil conspiracy. Defendant

Nichols now files this motion to dismiss the claims made against

him for failure to state a claim under Fed. R. Civ. P. 12(b)(6).

     For the reasons discussed below, Defendant’s motion to

dismiss is granted in part and denied in part.

                          FACTUAL BACKGROUND

     Plaintiff Walden Local, Inc. is a company selling locally-

sourced meat and fish to consumers. ECF 1 at 2. Walden Local


                                   1
      Case 2:19-cv-00027-wks Document 58 Filed 05/06/20 Page 2 of 7



contracts with farmers in New England and New York to source its

meat. ECF 1 at 2. It also hires third parties to process the

meat products. ECF 1 at 2.

     In 2017 and 2018, Plaintiff entered a contract with

Defendant Suzanne Chickering, a New Hampshire-based farmer who

raises and sells beef cattle, hogs, and other livestock. ECF 1

at 3. Suzanne Chickering’s livestock is regularly slaughtered

and processed at Vermont Packinghouse, LLC (VPH). ECF 1 at 3.

According to the agreement, Chickering was to sell beef cows and

pork to Plaintiff at a set per-pound price. ECF 1 at 3.

Defendant Arthur Chickering regularly transported Defendant

Suzanne Chickering's livestock to VPH for slaughter and

processing at the times relevant to this action. ECF 1 at 3.

Defendant Nichols was employed at VPH starting in 2017; his

primary job was to slaughter livestock as a lead cutter on the

kill floor. ECF 1 at 3.

     Plaintiff alleges that Defendant Arthur Chickering bribed

Defendant Nichols to increase the hang weights of the Chickering

animals in the VPH log book, and that Defendant Suzanne

Chickering knew about these bribes. ECF 1 at 3. Plaintiff

further alleges that, after another VPH employee weighed and

recorded the hang weight of the Chickering animals, Nichols

changed the records to increase the hang weight amounts, as well

as the corresponding recorded live weights. ECF 1 at 3.

                                   2
      Case 2:19-cv-00027-wks Document 58 Filed 05/06/20 Page 3 of 7



Defendant Suzanne Chickering invoiced Plaintiff for each load of

livestock based on the hang weights recorded in the log book

that Defendant Nichols had allegedly falsified. ECF 1 at 4. On

or about November 8, 2018, VPH discovered that Nichols had been

falsifying records to show increased weights. ECF 1 at 4. After

completing an internal investigation, VPH terminated Nichols’

employment. ECF 1 at 4. Plaintiff alleges that the alleged fraud

led to an overpayment of at least $173,976 to Suzanne Chickering

and $49,492 to VPH. ECF 1 at 4.

                         STANDARD OF REVIEW

     On a motion to dismiss pursuant to Rule 12(b)(6), the court

accepts all factual allegations in the complaint as true and

draws all reasonable inferences in favor of the plaintiff. Mills

v. Polar Molecular Corp., 12 F.3d 1170, 1174 (2d Cir.1993). “[A]

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556

U.S. at 678.

                              DISCUSSION




                                   3
        Case 2:19-cv-00027-wks Document 58 Filed 05/06/20 Page 4 of 7



  I.      Plaintiff’s Fraud Claims under Fed. R. Civ. P. 12(b)(6)
          and 9(b)
       Defendant Nichols submits that Plaintiff has failed to

state a claim against him under Fed. R. Civ. P. 12(b)(6).

Specifically, he argues that Plaintiff’s allegations fall short

of meeting Fed. R. Civ. P. 9(b)’s particularity requirement, as

the Complaint “fails to allege any specific facts of the who,

what, when, and where and how of even a single transaction that

it claims as fraudulent.” ECF 52 at 2. Defendant Nichols’

contention lacks merit.

       First, Defendant Nichols’ motion to dismiss is timely

pursuant to Fed. R. Civ. P. 15(a)(3)(d). Rule 15(a)(3)(d) allows

courts discretion to alter deadlines to respond to pleadings. In

this case, the Court had previously ordered that all motions be

submitted by the summary judgment motion deadline of February

12, 2020. Defendant Nichols abided by this deadline. Therefore,

the Court will address his arguments.

       Rule 9(b) requires that, “in all averments of fraud or

mistake, the circumstances constituting fraud or mistake shall

be stated with particularity.” Fed. R. Civ. P. 9(b).

Rule 9(b) thus requires that a complaint (1) specify the actions

that the plaintiff contends to be fraudulent; (2) identify the

fraudulent actor; (3) state where and when the fraudulent

activity occurred; and (4) explain why the actions were

fraudulent. Wood ex rel. U.S. v. Applied Research Associates,

                                     4
      Case 2:19-cv-00027-wks Document 58 Filed 05/06/20 Page 5 of 7



Inc., 328 Fed. Appx. 744, 747 (2d Cir. 2009). “The heightened

pleading standard of Rule 9(b) applies to state common law

claims where those claims are premised on a defendant's

underlying fraudulent conduct[.]” U.S. ex rel. Kester v.

Novartis Pharm. Corp., 23 F.Supp.3d 242, 269 (S.D.N.Y. 2014).

Rule 9(b)’s requirements seek to give a defendant fair notice of

the plaintiff’s claim. ASTI Commc’nc, Inc. v. Shaar Fund, Ltd.,

493 F.3d 87, 99 (2d Cir. 2007).

     In the case at bar, Plaintiff’s Complaint delineates

Defendant Nichols’ actions with sufficient particularity to give

him fair notice of the claims; as such, it meets Fed. R. Civ. P.

9(b)’s requirements. Indeed, Plaintiff has made allegations of

fraud based on Nichols’ employment activities throughout 2017

and 2018. The allegedly fraudulent bookkeeping is physically

recorded in written VPH records, and resulted in a discovery,

investigation, and termination by VPH beginning on November 8,

2018. These pleaded facts provide the Defendant with a specified

understanding of the alleged fraudulent action.

     Defendant Nichols contends that Plaintiff’s Complaint

should have provided an itemized list of each allegedly

fraudulent bookkeeping item line, with details regarding the

animal, price, amount, dates, and payments. However, in light of

the fact that the fraud allegedly occurred over a span of two

years and multiple transactions, such detail would be unduly

                                   5
         Case 2:19-cv-00027-wks Document 58 Filed 05/06/20 Page 6 of 7



burdensome at the pleading stage with little corresponding

benefit; Defendant Nichols has sufficient notice of the actions

animating this Complaint with the information provided. As such,

Defendant’s motion to dismiss is denied as to Plaintiff’s fraud

claim.

  II.    Mootness of Counts I, II, V, and VI.

     Defendant Nichols further avers that Counts I, II, V, and

VI of Plaintiff’s Complaint should be denied as moot because

both Suzanne Chickering and Arthur Chickering have been

dismissed from this case, and the allegations of those Counts do

not concern Nichols’ conduct. Defendant Nichols prevails on this

argument.

     “Under Article III of the Constitution, federal courts may

adjudicate only actual, ongoing cases or controversies.” Lewis

v. Continental Bank Corp., 494 U.S. 472, 477 (1990). To

determine whether a controversy has become moot, the Court must

determine “whether the facts alleged, under all the

circumstances, show that there is a substantial controversy,

between parties having adverse legal interests, of sufficient

immediacy and reality to warrant [judicial relief].” Christopher

P. by Norma P. v. Marcus, 915 F.2d 794, 802 (2d Cir.1990), cert.

denied, 498 U.S. 1123, 111 (1991).

     Here, Counts I, II, V, and VI of Plaintiff’s Complaint do

not implicate any alleged activity conducted by Defendant

                                      6
      Case 2:19-cv-00027-wks Document 58 Filed 05/06/20 Page 7 of 7



Nichols. As such, Plaintiff has not alleged any ongoing

controversy, as the actors who were implicated in those claims

have been dismissed from this case. As such, these Counts are

dismissed as moot.

                              CONCLUSION

     For the aforementioned reasons, Defendant’s motion to

dismiss is granted in part and denied in part.

     DATED at Burlington, in the District of Vermont, this 6th

day of May, 2020.

                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 District Court Judge




                                   7
